State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 19, 2015                    519033
________________________________

In the Matter of LUIS A.
   CANALAS SANCHEZ,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
   et al.,
                    Respondents.
________________________________


Calendar Date:   January 20, 2015

Before:   Peters, P.J., Lahtinen, Egan Jr. and Lynch, JJ.

                             __________


     Luis A. Canalas Sanchez, Stormville, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of Supreme Court, entered in Chemung County) to
review two determinations of respondent Commissioner of
Corrections and Community Supervision which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner challenges two prison disciplinary
determinations. The first, rendered on June 19, 2013, found him
guilty of fighting, refusing a direct order, violent conduct and
creating a disturbance; the second, rendered on July 25, 2013,
found him guilty of possession of a weapon, false statements and
refusing a frisk. Both determinations were affirmed on
administrative appeal, prompting this proceeding.
                              -2-                519033

      We confirm. With respect to the June 19, 2013
determination, petitioner's guilty plea to the charges precludes
his challenge to the determination as unsupported by substantial
evidence (see Matter of Gonzalez v Annucci, 122 AD3d 1203, 1204
[2014]; Matter of Robinson v Prack, 119 AD3d 1309, 1309 [2014]).
Contrary to his contention, the Hearing Officer properly denied
his request to call as a witness the Office of Mental Health
employee who examined him. Consistent with agency policy, the
Hearing Officer correctly determined that the requested testimony
regarding the state of petitioner's mental health is confidential
(see Matter of Fero v Prack, 108 AD3d 996, 997 [2013]; Matter of
Freeman v Fischer, 54 AD3d 1140, 1140 [2008]).

      The charges underlying the July 25, 2013 determination
arose after a metal detector indicated that petitioner had metal
inside his body, and petitioner then voluntarily removed an ice
pick weapon and sheath wrapped in cellophane from his rectal
area. The misbehavior report, testimony of its author and
supporting documentation provide substantial evidence to support
this determination (see Matter of Nieves v Annucci, 123 AD3d
1368, 1368 [2014]; Matter of Thompson v Fischer, 89 AD3d 1353,
1354 [2011], lv denied 18 NY3d 809 [2012]). Petitioner's claim
that he was set up created a credibility issue for the Hearing
Officer to resolve (see Matter of Nieves v Annucci, 123 AD3d at
1369; Matter of Thompson v Fischer, 89 AD3d at 1354).

      We reject petitioner's argument that he was denied his
right to call witnesses in the second hearing. Inasmuch as the
Hearing Officer accepted that petitioner had filed grievances
against officers, there was no error arising from the denial of
petitioner's request to call an employee of the Inspector
General's office who had no knowledge of the incident described
in the misbehavior report (see Matter of Hinton v Fischer, 108
AD3d 1000, 1102 [2013]). Moreover, there is no merit to
petitioner's argument that the Hearing Officer was required to
inquire into his four requested inmate witnesses's refusals to
testify. Regarding three of the witnesses, "there was no prior
assent to testify, [and] the reason for the refusal appears in
the record" (Matter of Hill v Selsky, 19 AD3d 64, 66-67 [2005]).
The Hearing Officer personally interviewed the remaining witness,
who allegedly initially agreed to testify, about the reason for
                              -3-                  519033

his refusal and whether the refusal was genuine (see id. at 67;
see also Matter of James v Bezio, 94 AD3d 1312, 1313 [2012]; cf.
Matter of Joseph v LaClair, 112 AD3d 1023, 1024 [2013]).

   Petitioner's remaining arguments, to the extent that they were
preserved for our review, have been considered and found to be
lacking in merit.

     Peters, P.J., Lahtinen, Egan Jr. and Lynch, JJ., concur.



      ADJUDGED that the determinations are confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court